Citation Nr: 1712732	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart disability.

3. Entitlement to service connection for a lung disability.

4. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

5. Entitlement to a separate compensable evaluation for diabetic nephropathy, a complication of service-connected diabetes mellitus.

6. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7. Entitlement to an increased initial evaluation for degenerative joint disease of the right shoulder, currently rated as 10 percent disabling prior to December 20, 2010, 30 percent from December 20, 2010 to May 18, 2011, 100 percent from May 18, 2011 to July 1, 2012 and 30 percent from July 1, 2012.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from September 1974 to July 1976.

This case comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded for additional development and adjudicative action in April 2013 and August 2015.  

The Veteran testified before a Veterans Law Judge at a hearing at the RO in October 2012.  A transcript of that hearing is of record.  In August 2015, the Board remanded the case for a Board videoconference hearing.  The RO scheduled the second hearing for August 23, 2016, but, in a letter from his attorney, the Veteran cancelled the second hearing.  The Board therefore considers the Veteran's request for a second hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2016).  

In February 2017, the Board sent a letter to the Veteran informing him that, because the Veterans Law Judge who conducted the October 2012 hearing was no longer employed by the Board, he had the right to a new hearing before a VLJ who would participate in the decision.  38 C.F.R. § 20.707 (2016).  The letter also informed the Veteran that, if he did not respond within 30 days, the Board would assume that he did not want a new hearing.  The Veteran did not respond to the letter.

Since the most recent supplemental statement of the case, the Veteran's representative has submitted new evidence which has not previously been considered by the RO.  In a letter dated October 2016, his attorney waived his right to have that evidence considered by the RO first.  See 38 C.F.R. § 20.1304(c) (2016).

When this case was previously before the Board it included the separate issue of entitlement to service connection for a skin disorder.  The Board remanded that issue for issuance of a statement of the case.  The issue is now part of a separate appeal stream and before the AOJ, awaiting the issuance of the requested document. 

The issues of service connection for hypertension, for claimed disabilities of the  heart and lungs and for increased initial ratings for PTSD and for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the relevant appeal period did symptoms of the Veteran's service-connected diabetes mellitus type II require an avoidance of strenuous activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The notice required by the VCAA depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for diabetes mellitus in August 2008.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial. See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  The RO issued a statement of the case and a supplemental statement of the case explaining its rulings on the assigned initial rating for diabetes mellitus in November 2009 and May 2015.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes reasonable efforts to obtain service medical records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ obtained the Veteran's service treatment records and records of post-service medical treatment from VA medical centers and from certain private medical facilities identified by the Veteran.   

As the remand portion of this decision will explain, with respect to one treatment provider - the Ft. Lauderdale, Florida Vet Center - the AOJ did not fulfill its duty to use reasonable efforts to obtain all potentially relevant post-service treatment records.  But the record does include a treatment summary from the Vet Center, which indicates that the Veteran's treatment there consisted of individual psychotherapy sessions for the purpose of treating symptoms of PTSD.  Because the outstanding records pertain to a separate disability, the Board finds that there is no reasonable possibility that the Vet Center records would substantiate the Veteran's claim for a higher rating for diabetes.  

In his hearing testimony, the Veteran said he had been hospitalized for diabetes at Memorial Regional Hospital in Hollywood, Florida and at the VA Medical Center in Miami, Florida.  After obtaining an authorization from the Veteran, the AOJ received records from Memorial Regional Medical Center in December 2013.  The AOJ also obtained VA treatment records documenting his December 2011 hospitalization at the VA Medical Center in Miami.  

To assess the nature and severity of his service-connected diabetes, the AOJ arranged an examination of the Veteran in May 2008.  After he testified that his symptoms had worsened, another diabetes examination took place in December 2014.  

Having taken these steps, the Board finds that VA complied with its duties to notify and assist the Veteran with respect to the issue of an increased disability rating for diabetes mellitus.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  The Veteran's entire history is to be considered when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995). 

When service connection for a disability has been established and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, the evidence preponderates against entitlement to an increased rating at any time since September 28, 2007 (the date VA received the Veteran's initial claim for service-connected disability compensation for diabetes).  

Diabetes mellitus is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  The criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  

Here, the Veteran's Type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words, a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  

Although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where the rating schedule establishes successive criteria.  The criteria for 60 and 100 percent ratings also require "regulation of activities."  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  A 60 percent rating is available when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating under diagnostic code 7913 requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id.  While this appeal has been pending a VA examiner has diagnosed the Veteran with diabetic nephropathy, a potential complication of diabetes.  As the remand section of this document will explain, the most recent kidney conditions examination did not provide all of the information the Board needs to decide whether to assign a separate compensable disability rating for diabetic nephropathy.  That issue is being remanded for a new examination.  The medical evidence does not show the existence of any other complications of diabetes.

The Veteran was diagnosed with diabetes mellitus type II in September 2007.  Service connection was granted in August 2008 because the Veteran is presumed to have been exposed to tactical herbicides during his service in Vietnam, see 38 C.F.R. § 3.307, and diabetes is on the list of diseases which are presumed to be the result of his exposure to herbicides.  See 38 C.F.R. § 3.309(e).   

To assess the severity of his diabetes, VA arranged for the Veteran to be examined by a nurse practitioner in May 2008.  The examiner diagnosed diabetes and indicated in her report that the Veteran was advised to follow a restricted or special diet and that he required oral medication.  The physician opined that the Veteran did not need to regulate his activities as part of the medical management of his diabetes.  

The Veteran was examined by a VA physician assistant in December 2014.  Like the May 2008 examiner, the physician assistant wrote a report indicating that the Veteran had a diagnosis of Diabetes Mellitus type II, identifying 2007 as the year of the initial diagnosis.  According to the report, the Veteran's diabetes was managed by restricted diet and treated with oral hypoglycemic agents and the Veteran did not require regulation of activities as part of the medical management of his diabetes.  

The examiner further noted that the frequency of the Veteran's visits to his diabetic care provider for episodes of ketoacidosis was less than twice per month.  He visited his diabetic care provider for episodes of hypoglycemia less than twice per month.  The examiner noted one hospitalization for ketoacidosis over the past 12 months and zero hypoglycemic reactions that required hospitalization.  According to the examiner, the Veteran did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  

In the section of her report on complications of diabetes mellitus, the examiner identified diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  
The "remarks" section of the report indicates that the Veteran's diabetes would not present functional impairments impacting physical or sedentary employment.  

In addition to the examination reports, the Board has considered the post-service VA medical records, which indicate regular monitoring of diabetes.  These indicate that he was admitted to the emergency department of a VA Medical Center in December 2011 complaining of increased urinary frequency, dry mouth and diarrhea.  His discharge diagnosis was hyperglycemia.  According to the attending physician the Veteran "stopped taking all meds for several days last week he does not know why just being lazy."  After insulin injections, the Veteran's glucose was better controlled and he told the physician he was "feeling much better."  At the time of his discharge, he was encouraged to exercise daily.  In a November 2013 VA pharmacy medication management note, he denied any signs or symptoms of hypoglycemia.  VA eye consultation notes in June 2014 and April 2015 indicated that he did not have diabetic retinopathy.  

The Veteran was hospitalized in April 2014, once again reporting to the emergency room with complaints of unusual urinary frequency.  According to a VA emergency department note, he was diagnosed with hyperglycemia and uncontrolled diabetes mellitus.  The circumstances leading to his hospitalization were also similar to the December 2011 incident: "He has not been compliant with his meds as he is visiting his dying father."  There was a similar hospitalization in October 2014.  He was admitted to the emergency room for diabetes with hyperglycemia after two days of polydipsia.  He was discharged the next day and his condition on discharge was "Improved and medically stable."  According to the discharge instructions: "You are encouraged to exercise including walking approx. 30 mins per day and increasing as tolerated." 

There was a fourth hospitalization, under apparently similar circumstances in September 2015.  The primary diagnosis was diabetes complicated by hyperosmolar hyperglycemic state.  Treatment notes indicate that the Veteran "is extremely non-compliant with his medications. . . Patient does not abide by a diabetic and low fat diet."  He returned to a private hospital with uncontrolled diabetes and severe hyperglycemica in October 2015.  "[The Veteran] admits to not checking blood sugar as he is supposed to."  

During a follow-up appointment with VA pharmacy management, he again denied any signs or symptoms of hypoglycemia.  In December 2015, another pharmacy management note indicates that the Veteran's blood glucose was "not within [the] desired range but has improved . . ."  He again denied signs or symptoms of hypoglycemia in January 2016.  

The Board has examined records from Memorial Regional Hospital in Hollywood, Florida.  In his hearing testimony, the Veteran said that he was hospitalized at this facility in 2010. The available records describe a hospitalization in May 2011 for chest pains.  But they do not mention diabetes mellitus or hyperglycemia.  In his hearing testimony, the Veteran suggested that his hospitalization for diabetes took place in 2010, which is before the available records from Memorial Regional Hospital begin.  In its decision, the Board will assume that the 2010 records from the same facility would describe a hospitalization similar to the ones discussed above.  But because the successive criteria for a higher rating under DC 7913 require regulation of activities, the Board finds that the absence of these records would not affect this decision.  It is clear that the Veteran's regular diabetic care provider was the VA Medical Center in West Palm Beach and, after he moved, the VA Medical Center in Miami.  The terms "regulation of activities" refer to the need to avoid "strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 363.  It is clear from the records from both facilities between 2007 and 2016 that the Veteran's medical providers did not require him to reduce strenuous activities.

The Board has considered a December 2012 letter submitted on the Veteran's behalf by a physician in private practice.  According to the letter, the physician examined the Veteran and reviewed his medical records.  The letter indicates that the Veteran "is currently on oral hypoglycemic and restrictive diet for his diabetes.  Therefore, based on the schedule of ratings for the endocrine system for diabetes mellitus a disability rating of 20 percent is justified."

In his hearing testimony, the Veteran testified in general terms that his diabetes symptoms became worse since the May 2008 VA examination.  But he never said that a physician or other medical professional advised him to avoid strenuous activity.  The Veteran's attorney has argued that a 40 percent rating is appropriate in this case because "symptoms of diabetes force him to regulate his activities, which is evidenced by his weight gain."  But this argument is inconsistent with the Court's interpretation of DC 7913, i.e., that medical evidence is required to establish "regulation of activities" when using that code to evaluate diabetes.  See Camacho, 21 Vet. App. at 364.    

In this case there is no evidence in the Veteran's medical history that any medical professional has advised him to avoid strenuous occupational or recreational activities in order to treat his diabetes.  On the contrary, several of his VA treatment records (including records dated shortly after his hospitalizations in December 2011 and October 2014) indicate that the Veteran was encouraged to exercise.  In a January 2012 VA primary care note, he was "encouraged to increase physical activity as much as possible . . . ."  The preponderance of the evidence shows that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

It is clear that, at least for the years 2011, 2014 and 2015, the Veteran was hospitalized one or two occasions.  But this evidence does not meet the criteria for a higher 60 percent rating under DC 7913 because the code's successive criteria do not permit the assignment of a higher rating unless all of the criteria for a lower rating - including the regulation of activates - have been satisfied.  Moreover, the criteria for 60 percent and 100 percent ratings apply when hospitalization is required because of episodes of ketoacidosis or hypoglycemic reactions.  And it is clear from the medical evidence that the Veteran's hospitalization diagnosis was hyperglycemia and that he has consistently denied signs or symptoms of hypoglycemia.  

	(CONTINUED ON NEXT PAGE)

Extraschedular Considerations

The rating criteria discussed for diabetes mellitus describe the Veteran's disability level and symptomatology.  The disability picture presented for this Veteran - including his need for a restricted diet and oral medications - are contemplated by DC 7913.  The criteria for the higher ratings expressly consider the frequency of a claimant's hospitalization under certain circumstances.  As such, the assigned scheduler evaluations are adequate and referral for extra scheduler consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus that would render the scheduler criteria inadequate.  To the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the scheduler rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Significantly, both the May 2008 and December 2014 VA examiners indicated that diabetes did not affect the Veteran's ability to work.  The Veteran has submitted several medical opinions indicating that PTSD symptoms interfere with his ability to work.  But he has not made a similar claim with respect to diabetes. 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to diabetes, the Veteran has three service-connected disabilities: PTSD (rated at 50 percent disabling), degenerative joint disease of the right shoulder (30 percent disabling), and status post total shoulder replacement (30 percent disabling). There is no evidence that the symptoms of any of these disabilities combine with the effects of the Veteran's diabetes to create an unusual disability picture not contemplated by the schedular rating criteria.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

Increased Rating for PTSD

VA has a statutory duty to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  For records not in the custody of a Federal department or agency, at least one follow-up request is required unless the response from the records custodian indicates that the records sought do not exist or that a follow-up request for the records would be futile.  See 38 C.F.R. § 3.159(c)(1).  The PTSD issue must be remanded to obtain potentially relevant outstanding treatment records. 

In February 2008, the Veteran signed a form authorizing VA to obtain copies of treatment records for his PTSD from the Vet Center in Ft Lauderdale, Florida.  On the authorization form, the Veteran indicated that he received treatment for PTSD at the Vet Center from 2007 to the present.  The AOJ appropriately mailed a records request to the Vet Center in March 2008.  In July 2008, the AOJ received a letter from the Vet Center indicating that the letter was "a treatment summary for [the Veteran]."  The letter explained that treatment at the Vet Center consisted of 60 minutes of individual psychotherapy each week, beginning in September 2007.  The letter also described the state of the Veteran's PTSD symptoms as they appeared to his counselor in June 2008.

In August 2008, the AOJ mailed a second request to the Vet Center asking for "a copy of the available records as soon as possible."  The record presently before the Board does not contain copies of any of the weekly individual psychotherapy records requested by the AOJ.  The July 2008 letter does not explain why the Vet Center responded to the initial request by providing a summary, instead of the copies requested.  There was no suggestion in the letter that copies of the weekly therapy sessions did not exist and that the enclosed summary was the best feasible substitute.  Because it is not clear whether additional requests for the requested records would be futile, the issue of an increased initial rating for PTSD must be remanded so that the AOJ can make reasonable efforts to obtain the missing records from the Ft. Lauderdale Vet Center. 

Heart Disability

In his hearing testimony, the Veteran indicated that he was told by various medical professionals that he had an enlarged heart and a heart murmur.  There is some medical evidence to support both statements.  

The record includes an echocardiogram report dated February 2008, which indicates the presence of "mild concentric left ventricular hypertrophy."  Hypertrophy is "the enlargement or overgrowth of an organism or part due to an increase in size of its constituent cells."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 898 (32d ed. 2012).  Ventricular hypertrophy is "hypertrophy of the myocardium of a ventricle of the heart, due to chronic pressure overload; it is manifest electrocardiographically by increased QRS complex voltage, frequently accompanied by repolarization changes."  Id.  According to a subsequent VA examination report dated May 2008, the Veteran's heart was "larger than normal" and the examiner indicated that reviewing the February 2008 echocardiogram was the method she used to determine the size of the heart.  Also according to the May 2008 VA examiner, the Veteran was "noted to have heart murmur on routine exam.  No symptoms."  Cardiac examination findings indicated regular rhythm, but according to the examiner's report, a murmur was present.  

In support of his claim, the Veteran submitted a letter from a physician in private practice dated December 2012.  The physician indicated that he personally examined the Veteran and reviewed his medical records.  In the section of his letter describing the condition of the Veteran's heart, the physician identified a "II/VI systolic murmur with S4 gallop."

The AOJ most recently denied service connection for a heart disability based on the finding of the most recent December 2014 VA heart conditions examination.  According to the December 2014 examiner, the Veteran did have a heart condition of any kind.  But the presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement of a claim for service connection, even if the disability resolves before the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The December 2014 VA examination report is inadequate under these circumstances because it did not discuss the February 2008 echocardiogram report indicating an enlarged left ventricle.  The examiner also failed to discuss the reports of a heart murmur from the May 2008 VA examiner and from the private physician who examined the Veteran in December 2012.  On remand, the AOJ should obtain an addendum opinion from the December 2014 VA examiner on the issue of whether either the heart murmur or enlarged heart noted in 2008 had its onset in service or is otherwise related to any in-service disease, injury or event.

Lung Disability

The Veteran's post-service VA treatment records show the presence of numerous bilateral nodules in the Veteran's lungs.  These first appeared on an imaging study in September 2007.  Medical professionals monitored the nodules at regular intervals using subsequent imaging studies.  In January 2008, a report of a CT scan of the Veteran's thorax indicated that the nodules had not changed in the previous four months.  

The May 2008 VA examiner also discussed the Veteran's lungs.  She reviewed a pulmonary function test, dated February 2008, which indicated normal lung volumes.  However "ERV is low out of proportion to other parameters [which] may be suggestive of central obesity."  The examiner noted the nodules.  According to her, they had no effect on the Veteran's usual daily activities.  But the examiner did not provide an opinion on the cause of the pulmonary nodules. 

In a September 2009 VA primary care note, the Veteran's pleural based nodules were described as having been stable for two years and, for that reason, there was no need for continued CT monitoring.  

In a written statement dated January 2008, the Veteran claimed that he had a lung disorder as a result of his exposure to the tactical herbicide Agent Orange during his service in Vietnam.  No medical professional has indicated that the Veteran's pulmonary nodules began during his military service or that they are related to any disease, injury or event in service.  Likewise, there is no medical evidence suggesting that pulmonary nodules were the result of his presumed exposure to Agent Orange.

For these reasons, if no examination had been conducted or no medical opinion had been obtained, it is doubtful whether the evidence would have satisfied the test to decide when VA must obtain a medical opinion for assistance in deciding a claim for service connection - i.e., competent evidence that a current disability "may be associated with" an in-service disease, injury or event.  See 38 U.S.C.A. § 5103A(d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).   Cf. McClendon v. Nicholson, 

But when VA does undertake provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA obtained an opinion on the etiology of the Veteran's claimed lung disability from the physician assistant who examined him in December 2014.  The diagnosis was "pulmonary nodule of unknown etiology."  In her opinion, it was less likely than not that the Veteran's respiratory condition was related to service.  To support her opinion, she wrote that "There is no objective evidence to support Veteran's stable pulmonary nodules were incurred in or caused by an in-service injury, event or illness."    

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  The rationale for the December 2014 VA examiner's opinion is inadequate because she merely stated her conclusion - that no evidence suggested that the pulmonary nodules were related to service.  The report failed to explain why a relationship between service and the pulmonary nodules was unlikely, such as by suggesting a more likely cause, unrelated to service, to explain the appearance of the nodules.  

The report completely failed to address the Veteran's contention that his respiratory condition was related to his exposure to Agent Orange.  "Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).   On remand, the AOJ should obtain an addendum opinion from the examiner, which should include an opinion on the likelihood of a relationship between a current respiratory disability and herbicide exposure.

Hypertension

Post-service VA treatment records indicate a diagnosis of hypertension in 2007.  The Veteran claims that his hypertension is the secondary result of his service-connected diabetes mellitus.  Under 38 C.F.R. § 3.310, a claimant can establish service connection by showing that the claimed disability was proximately due to or aggravated by a service-connected disability.  In her report, the May 2008 VA examiner wrote that diabetes did not cause the Veteran's hypertension, but made it did make the Veteran's hypertension worse.  

In its April 2013 remand, the Board reviewed the findings of the May 2008 VA examiner.  Because VA does not concede aggravation until medical evidence establishes the baseline level of severity of the nonservice-connected disease or injury, the Board remanded the issue of service connection for hypertension "to establish the baseline level of severity of the Veteran's hypertension prior to any increase in severity caused by his diabetes mellitus."  The AOJ obtained a new report from the physician assistant who examined the Veteran in December 2014.  In her opinion, it was less likely than not that hypertension was caused or aggravated by service.  To explain her opinion on aggravation, the examiner wrote that "Current medical literature does not support diabetes to be in the pathogenesis of hypertension.  There is no objective evidence to support aggravation."  

Unfortunately, the December 2014 VA examiner did not address the May 2008 examiner's statement that diabetes mellitus made the Veteran's hypertension worse.  
When the Board issues remand instructions to the RO, it confers upon the Veteran the right to compliance with those instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the AOJ should obtain an opinion which explains the examiner's attempt to determine the baseline level of severity of the Veteran's hypertension or else explains the reasons for her disagreement with the May 2008 VA examiner.  
 
Liberally construed, the Veteran's written statements suggest that hypertension was caused or aggravated by his exposure to herbicides in Vietnam.  Hypertension is not on the list of diseases which are presumed to be the result of herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  In its 2010 update on the effects of Agent Orange and similar herbicides on various medical diagnoses, the Institute of Medicine, an entity associated with the National Academy of Sciences, concluded that current medical and scientific evidence did not establish a positive association between the exposure of humans to an herbicide agent and the occurrence of hypertension.

But the 2010 update changed the category assigned to hypertension from "inadequate or insufficient evidence of an association to Agent Orange exposure" to "limited or suggestive association to Agent Orange exposure" - see Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,439 (July 8, 2010); 77 Fed. Reg. 47, 924, 47,926 (August 10, 2012).  The new category uses language which is similar to the language of the legal test triggering VA's need to obtain a medical opinion - that a current disability which "may be associated with the claimant's . . . service."  McClendon, 20 Vet. App. at 83.  

Accordingly, the Board finds that the Veteran is also entitled to a medical opinion on the issue of whether his presumed exposure to herbicides in Vietnam directly caused him to develop his current hypertension.  The hypertension issue will be remanded to obtain the necessary opinion.

Separate Compensable Rating for Diabetic Nephropathy

As indicated above, the December 2014 VA examiner identified diabetic nephropathy as a complication of the Veteran's service-connected diabetes mellitus.  
Note (1) to DC 7913 provides that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id.

Diabetic nephropathy is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7541, which provides that renal involvement in diabetes mellitus is rated as renal dysfunction.  Renal dysfunction is rated as follows:
 
A noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension due to renal dysfunction that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

According to a December 2014 VA kidney conditions/nephrology examination report, the Veteran had renal dysfunction and the signs or symptoms of renal dysfunction included recurring albuminuria, which is one of the criteria for a 30 percent compensable rating under DC 7101.  This note is in part three of the report ("renal dysfunction").  Part three also indicates that the Veteran requires regular dialysis.  However, an addendum to the December 2014 kidney report, dated February 2015, indicates that the Veteran did not, in fact, require dialysis.  Moreover, the medical history section of the kidney report indicates that the Veteran is asymptomatic.  Under these circumstances, it is unclear whether the apparent error in the December 2014 kidney report requires revision of any of the other language in part three of the report, such as the reference to recurring albuminuria.  Even if the symptoms of diabetic nephropathy include recurring albuminuria, DC 7101 does not authorize a compensable 30 percent rating unless there is also "hyaline and granula casts or red blood cells . . . ."  Neither the December 2014 kidney examination report nor the February 2015 addendum indicates whether hyaline, granular casts or red blood cells were associated with diabetic nephropathy.  Accordingly, the issue of a separate compensable rating for diabetic nephropathy will be remanded to obtain a new medical opinion.

Right Shoulder disability

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (CAVC) recently held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at 169-70.

In this case, the AOJ arranged for VA examinations of the Veteran's service-connected left knee and hip disabilities and obtained reports from the respective examiners in September 2009 and, most recently, April 2014.  Unfortunately, neither of the available examination reports complies with these provisions.  In light of the Correia decision, the Board must remand the Veteran's hip and knee claims for an additional examination.

On remand, in addition to all findings identified on the appropriate examination form, the examiner shall record the results of range of motion testing "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59

TDIU

In several written statements the Veteran and his attorney have argued that he is unable to work because of the severity of his PTSD symptoms.  For the reasons above, the issue of a higher rating for PTSD must be remanded.  Because the issue of TDIU is inextricably intertwined with the PTSD matter, the issue of TDIU must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since September 2016.

2. Make reasonable efforts to obtain copies of treatment records from the Vet Center in Fort Lauderdale, Florida.  According to a treatment summary from the Vet Center received by the AOJ in July 2008, the missing records should reflect weekly individual psychotherapy sessions with the Veteran since September 2007.

3. The Veteran should then be scheduled for a VA examination to ascertain the current severity of service-connected right shoulder degenerative joint disease and status post right shoulder surgical replacement.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right shoulder and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's right shoulder with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

4. Send the claims file, including any newly obtained treatment records, to a VA physician who is an appropriate specialist and obtain a medical opinion from that physician on the nature and etiology of the Veteran's hypertension.  If an examination is necessary before the physician can provide the requested opinion, then a new examination should be arranged.  The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service or is otherwise related to any disease, injury or event in service.  The terms "any disease, injury or event in service" include, but are not limited to, the Veteran's presumed exposure to tactical herbicides in Vietnam.  

The examiner is advised that the absence of hypertension from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam, see 38 C.F.R. § 3.309(e), is not, by itself, a sufficient explanation for a negative opinion -
 i.e., if it is the examiner's opinion that the Veteran's hypertension is not associated with his exposure to herbicides in Vietnam, the examiner must do more to explain that opinion than to indicate that hypertension is not on the list of presumptive diseases.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is the result of or was aggravated by his service-connected type II diabetes mellitus.  If the examiner concludes that hypertension was aggravated by diabetes, the examiner should comment on when the onset of aggravation took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of hypertension.  If a baseline is established, the examiner should comment on how much the hypertension has worsened in severity, if at all, from the time the baseline was established to the current level of severity.

If the examiner concludes that the Veteran's hypertension was not aggravated by his service-connected type II diabetes mellitus, the examiner should explain his or her disagreement with the report of the May 2008 VA examiner indicating an affirmative answer to the question "Is [hypertension] a condition that is worsened or increased because the Veteran's diabetes?"   

A complete rationale for any opinion should be provided.

5. Send the claims file, including any newly obtained treatment records, to the December 2014 VA examiner for an addendum opinion on the nature and etiology of the Veteran's claimed heart disability.  If she is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, the necessary examination should be arranged.  

After reviewing the claims file, the examiner should provide an opinion as to whether the Veteran has a heart disability and, if he does, whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart disability had its onset during the Veteran's service or is the result of any disease, injury or event which occurred during such service.  For the purpose of this claim for disability benefits, the examiner is advised that a current disability is any disability which existed when the Veteran filed his claim (September 2007) or any time during the pendency of the claim.  If the examiner concludes that the Veteran does not have a heart disability and has not had such a disability since September 2007, the examiner should address the heart murmur identified by the May 2008 VA examiner and in a December 2012 letter from a physician in private practice and also a report of enlarged heart or "mild concentric left ventricular hypertrophy" noted in an echocardiogram report in February 2008.  

A complete rationale for any opinion should be provided.

6.   Send the claims file, including any newly obtained treatment records, to the December 2014 VA examiner for an addendum opinion on the nature and etiology of the Veteran's claimed lung disability.  If she is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, the necessary examination should be arranged.  

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disorder, including the stable bilateral pulmonary nodules identified in his VA treatment records and in the December 2014 VA examination report, had its onset during the Veteran's service or is the result of any disease, injury or event which occurred during such service.  The terms "any disease, injury or event in service" include, but are not limited to, the Veteran's presumed exposure to tactical herbicides in Vietnam.  The examiner is advised that the absence of pulmonary nodules from the list of conditions which are presumed to be the result of exposure to herbicides in Vietnam, see 38 C.F.R. § 3.309(e), is not, by itself, a sufficient explanation for a negative opinion -  i.e., if it is the examiner's opinion that the Veteran's lung nodules are not associated with his exposure to herbicides in Vietnam, the examiner must do more to explain that opinion than to indicate that lung nodules are not on the list of presumptive diseases.  

If the examiner concludes that a relationship is less likely than not, he or she should thoroughly explain the reasons for that opinion.  

7. Send the claims file, including any newly obtained treatment records, to the December 2014 VA examiner for an addendum opinion on severity of the Veteran's diabetic nephropathy.  If she is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the requested opinion cannot be provided without a new examination, the necessary examination should be arranged.  

The examiner should indicate whether symptoms of the Veteran's diabetic nephropathy include constant or recurring albumin with hyaline and granular casts or red blood cells.  The examiner should review the February 2015 opinion indicating that, contrary to the December 2014 report, the Veteran does not, in fact, require regular dialysis treatment and the medical history section of the December 2014 report indicating that the Veteran is asymptomatic.  The examiner should then indicate whether any other revisions to the December 2014 report are required, including the note indicating the presence of recurring albuminuria and the note indicating that the Veteran has renal dysfunction.  

A complete rationale for any opinion should be provided.
    
8. The AOJ must ensure that the addendum opinion complies with these instructions.  If the report is insufficient, the AOJ should return the examiner's report for any necessary corrective action.

9. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal.  If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


